Citation Nr: 0032629	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for tension headaches, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

A hearing was conducted by the undersigned Veterans Law Judge 
in October 2000. A transcript of that hearing has been 
associated with the record on appeal.

During the course of the above-mentioned hearing, and also as 
shown as part of a letter from the veteran to VA, dated the 
same day, the issue of entitlement to service connection for 
depression as secondary to his service-connected disabilities 
was raised.  As this issue of secondary service connection 
has not been adjudicated by the RO, it is referred to the RO 
for all action as appropriate.


REMAND

The veteran essentially claims that he should be entitled to 
a disability rating for both his service-connected low back 
and headache disabilities in excess to which is currently 
assigned.  Specifically, as shown as part of a statement 
submitted by the veteran's accredited representative dated in 
September 2000, and noted to be in lieu of a VA Form 646, it 
is alleged that the veteran's service-connected back 
disability should be rated as 40 percent disabling, and that 
his service-connected tension headaches disability warrants a 
30 percent disability evaluation.  Concerning his service-
connected low back disability, as also shown as part of the 
above-mentioned September 2000 statement, it is asserted that 
the veteran's back at times becomes so painful that he is 
unable to move.  Additionally, it is argued that the veteran 
suffers from significant muscle spasm and sensory 
deprivation.  Review of the September 2000 statement also 
shows, concerning the veteran's service-connected tension 
headaches, that the veteran claims to experience headaches on 
a daily basis, which he describes as moderate to severe.  

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Review of the most recent report of VA medical examination, 
dated in December 1999, appears to indicate that the veteran 
was afforded a general medical examination, as opposed to 
being examined by specialists in orthopedics and neurology.  
Diagnoses of chronic lumbosacral spine with early 
degenerative disk disease at L4-L5; and chronic headaches, 
likely musculoskeletal in origin were included as part of the 
report.  

A letter dated in October 2000, and shown to have been 
submitted by a VA physician, provides the names of two 
physicians, both neurologists, from whom it was noted the 
veteran had been receiving treatment for his service-
connected headache syndrome.  It was also mentioned that it 
was currently felt that the veteran had chronic tension 
headaches, with possible superimposed migraines, and that 
therapies were being evaluated.  The physician went on to 
indicate that the veteran had completed a limited 12-
appointment series of chiropractic treatment with an outside 
chiropractor on an approved fee-basis.  While it was noted 
that the veteran reported greater benefits from this 
treatment than which he had gotten from medications 
prescribed in the past, he was unable to continue this 
physical treatment once VA funding had ended.  

The veteran, as shown as part of a letter dated in October 
2000, mentioned above, noted that records (deemed by the 
Board to be VA records following evaluation of the evidence 
of record) were available at both the American Lake and 
Seattle divisions of the Puget Sound Health Care System 
which, he believed, would have a direct bearing on the 
outcome of his claims.  He asked VA to obtain these records 
prior to the adjudication of his claims.  The Board points 
out that any VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the course of his October 2000 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that was currently being treated at VA medical 
facilities for his service-connected back and headache 
disorders.  He also testified concerning the above-discussed 
fee-basis private chiropractic treatment which he had been 
afforded; however, the Board notes that the name of the 
chiropractor was not made part of the hearing record.  The 
veteran's representative in the course of the hearing spoke 
of the above-mentioned VA records, noting that these records 
should be obtained before a decision is rendered.  The Board 
agrees.  The representative stated that the chiropractic 
records were "part and parcel" of the American Lake 
Division records, and that the veteran had been afforded 
treatment at the Seattle Division of the Puget Sound Health 
Care System by neurology doctors.  

Concerning the most recent examination of the veteran in 
December 1999, the Board notes that such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  
In Crawford v. Brown, 5 Vet. App. 33, 36 (1993), in which the 
claimant sought an increased rating for a service-connected 
psychiatric disability and was examined by a VA physician who 
did not review the claimant's prior medical records, the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that the evidence before the Board was 
"inadequate" and remanded the case with instruction to 
conduct a new examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one."  
Review of medical history was significant in this increased 
rating case so that the current state of the conditions could 
be viewed in the context of the progression of the 
disabilities at earlier stages.  See VAOPGCPREC 20-95 (July 
14, 1995).  

As to the issue of an increased rating for chronic 
lumbosacral strain, the Board notes that the Court held in 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) that it is 
improper to assign a particular disability rating where an 
examination merely recorded the veteran's range of motion at 
the time without considering his functional loss on use or 
due to flare-ups.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).  In addition, the Court has stated 
that 38 C.F.R. § 4.45 (2000) applies to evaluating injuries 
of the joints and that an examination should consider the 
degree of additional range-of-motion loss due to pain, 
weakened movement, excess fatigability and incoordination.  
DeLuca, supra, at 207.  As such, an orthopedic medical 
examination, to be conducted by a medical doctor, would help 
to clarify the record and assure that all symptomatology 
which results from the veteran's service-connected low back 
disability is properly considered in determining the 
increased rating issue at hand.  

In view of these facts, and in consideration of the veteran's 
current complaints associated with his two service-connected 
disabilities currently on appeal, the Board finds that 
another specialized examination as to each disability would 
be of assistance in this case.  See Littke, supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify all sources of recent treatment 
received for his service-connected low 
back and headaches disabilities, and to 
furnish signed authorizations for release 
to the VA of all private medical records 
he identifies.  Specifically, the veteran 
should be requested to provide the name 
and address of the chiropractor from whom 
he claimed to have been afforded 12 
treatments from in the course of his 
October 2000 hearing.  Copies of the 
medical records from all sources he 
identifies should then be requested.  All 
records obtained should be added to the 
claims folder.  The veteran should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
from the Puget Sound Health Care System, 
American Lake and Seattle Divisions.  See 
Bell, supra.  In the event that these 
records can not be so obtained, the RO 
must provide an explanation to the 
veteran as to the reasons why the 
requested records were not associated 
with the record.  All records obtained 
should be added to the claims folder.  

3.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected chronic lumbosacral 
strain.  All indicated studies, including 
X-rays, as well as other diagnostic 
tests, if warranted, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The veteran's service-
connected chronic lumbosacral strain 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the 
lumbosacral spine.  Additionally, the 
examiner should be requested to determine 
any weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected low 
back disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  See DeLuca, supra.

The examiner should provide comment as to 
whether muscle spasm was shown to be 
manifested as well as to discuss, if any, 
other neurological symptomatology found 
on examination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the back is used repeatedly over 
a period of time.  The rationale for any 
opinion expressed should be included in 
the examination report.  All findings 
should be thereafter associated with the 
veteran's claims folder.  

4.  The veteran should be accorded a VA 
neurology examination to determine the 
nature and extent of his service-
connected tension headaches.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary special studies or tests 
should be accomplished.  The examiner 
should review the results of any testing 
prior to completion of the report.

After the completion of the above, the 
examiner must express an opinion 
regarding the frequency and severity of 
the veteran's migraine headaches as well 
as the extent of economic inadaptability 
resulting from this service-connected 
disorder.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).  The 
credibility of the veteran should also be 
considered by the examiner.  The bases 
for the examiner's conclusions should be 
clearly set forth, including whether they 
are based on the records, the veteran's 
reported history, or both.

5.  The RO should review the above-
requested examination reports and 
determine if they are in compliance with 
this remand, including all of the 
requested opinions.  If not, the report 
should be returned to the examiner for 
corrective action. 

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  If the 
decision as to either of the issues 
currently on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable period 
of time within which to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for the examinations may result in the denial of his claims.  
38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


